United States Court of Appeals
                              For the First Circuit

Nos. 06-1626, 07-1258

                                BRANDON S. BLAIR et al.,

                                    Plaintiffs, Appellants,

                                              v.

                               CITY OF WORCESTER et al.,

                                   Defendants, Appellees.


                                     ERRATA SHEET


      The opinion of this Court issued on April 8, 2008, is amended as follows:

      On the cover sheet, replace "Andrew J. Cambaccini" with "Andrew J. Gambaccini"